Title: To Thomas Jefferson from Jones & Howell, 9 May 1805
From: Jones & Howell
To: Jefferson, Thomas


                  
                     Respected Friend 
                     
                     Phila. 9th May 1805
                  
                  Your favor of 4th. Inst is at hand covering Check in the Bank for 144 47/100 which is to Your Credit.
                  Mr Stewart has promised to look out the articles you wrote for and we Shall forward them. we Shall also forward You 4 open Stoves, by order of B H Latrobe, Sometime Since. but could not then be obtained Shall now Send them. as we have no doubt Mr Latrobe acted agreeable to Your orders 
                  with esteem we are Your Friends
                  
                     Jones & Howell 
                     
                  
               